Citation Nr: 0636779	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-01 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) including as secondary to personal assault. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had verified active service from June 1948 to 
September 1948, from June 1949 to November 1949, from July 
1950 to February 1951, and from February 1958 to August 1958.  
He served under several aliases, none of which are relevant 
to this claim.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Houston, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran offered testimony at a hearing in San Antonio, 
Texas, before the undersigned in May 2006, at which time he 
raised the issue of entitlement to service connection for 
acid reflux.  This issue has not been addressed by the RO, 
and is referred to them for consideration. 


FINDINGS OF FACT

1.  The service medical records do not contain evidence of 
treatment for or a diagnosis of a psychiatric disability 
during active service.  

2.  There is no credible supporting evidence that the 
veteran's claimed in- service stressors occurred.  

3.  The evidence is against a finding of a current diagnosis 
of PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims held that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the veteran was provided with a preadjudication 
VCAA notice letter in August 2003.  This letter told the 
veteran what evidence was needed to substantiate the claim 
for service connection for PTSD.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The September 2003 
letter asked the veteran to notify VA if he knew of any 
evidence or information that he thought would support his 
claim.  The PTSD questionnaire enclosed with this letter 
notified the veteran that he should submit any evidence that 
might substantiate his claim.  This met the requirement to 
notify the veteran to send any relevant evidence in his 
possession.  

Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date for an award of 
compensation for service connection.  This information was 
provided to the veteran in April 2006, but his claim has not 
been readjudicated since that time.  However, as the 
veteran's claim is being denied and no effective date will be 
assigned, the failure to provide the veteran with this 
information in a timely manner cannot possibly result in any 
harm to his claim.  The denial of his claim also means that a 
percentage rating will not be assigned, thus that element of 
Dingess notice is not implicated in this case.  38 U.S.C.A. 
§ 1311 (West 2002 & Supp. 2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records and service 
personnel records have been obtained.  The veteran testified 
that all of his treatment for his PTSD has been from the VA, 
and these records have been obtained.  The veteran was 
afforded a VA fee basis examination in November 2003.  

As required by 38 C.F.R. § 3.304(f)(3), the veteran was 
provided with information regarding PTSD as a result of 
personal assault in and on the back of the PTSD questionnaire 
provided him in August 2003, but he has not identified any 
additional sources of evidence which might tend to verify his 
claimed stressor.  As there is no indication of the existence 
of additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition; 2) a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and 3) credible supporting evidence that the 
claimed in- service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f). 

The veteran argues that he has developed PTSD as a result of 
assaults during active service.  The provisions of 38 C.F.R. 
§ 3.304(f) were amended to address the development of PTSD 
due to assault.  This regulation states that if a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the veteran that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the veteran's service medical records is negative 
for any evidence of a psychiatric disability.  These records 
include the veteran's February 1951 discharge examination, as 
well as a January 1958 enlistment examination and August 1958 
discharge examination for a subsequent period of service.  
The veteran did not cite any psychiatric complaints on 
Reports of Medical History completed at those times.

The service medical records for the veteran's naval service 
show that he was treated for urethritis on October 15, 1950.  
In addition, October 21, 1950 records show that the veteran 
was seen for an injury to his nose.  The injury had occurred 
five days prior to his treatment.

The veteran's personnel records show that he was stationed 
aboard the battleship U.S.S. Missouri.  On October 9, 1950, 
the veteran was found to have brought whiskey on board the 
ship on October 8, 1950.  He was awarded 20 hours of extra 
duties by direction of the commanding officer.  

December 30, 1950 records show that the veteran's true name 
and birthday had been discovered.  He was transferred off 
ship in January 1951, and was discharged in February 1951 for 
an erroneous enlistment due to his being underage. 

The veteran's post service medical records are negative for 
any evidence of a psychiatric disability until August 2003.  

The veteran's claim for service connection for PTSD is date 
stamped received by the RO on August 6, 2003.  The date of 
the veteran's signature is August 8, 2003, as is his date of 
current treatment.  

The initial medical evidence of PTSD is a VA psychiatric 
intake evaluation dated August 7, 2003.  The examiner noted 
that the veteran had been referred by another patient because 
he believed the veteran was having some problems.  He was 
discovered to have a learning disability during high school, 
and he was dyslexic.  The veteran's two underage enlistments 
in the Army before his underage enlistment in the Navy were 
noted.  The veteran stated that while aboard ship in February 
1951, he was thrown in the brig for bringing alcohol on ship.  
While in the brig, the veteran said that he was beaten by 
Marines, brutalized, hit in stomach with batons, and severely 
injured.  

The veteran also reported seeing severe combat situations 
while he was aboard ship, as it was participating in the 
Korean War.  He reported having sustained an injury to the 
nose during a combat situation.  On mental status 
examination, the veteran described combat aboard the U.S.S. 
Missouri, and stated that he witnessed his peers being 
injured, fingers blown off, and his own nose blown off.  He 
witnessed a man being blinded by a gun that exploded.  The 
veteran also described MIGs coming at him.  In addition, the 
veteran reports that he was trained as a corpsman during his 
final enlistment in the Army, and that he saw combat.  

Following mental status examination, the assessment stated 
that the veteran appeared to have PTSD with symptoms in all 
three categories.  He also had depression which was probably 
related to the PTSD.  

VA treatment records dated from August 2003 to November 2003 
show that the veteran began to receive regular treatment and 
therapy for what was assessed as PTSD.  These records do not 
contain any discussion as to the etiology of this disability, 
although they do show that the veteran was reported anxiety 
related to the 50th anniversary of the Korean War.  

The veteran was afforded a VA fee basis psychiatric 
examination in November 2003.  His records were available for 
review, including his personnel records.  The veteran's 
underage enlistments in the Army prior to his enlistment in 
the Navy were noted.  He was further noted to have been 
assigned to the U.S.S. Missouri after completion of basic 
training.  While aboard this ship, the veteran reported that 
he had been caught trying to smuggle alcohol aboard and was 
confined to the brig.  The veteran said that during his time 
in the brig, he was made to stay awake for ten days, and that 
the Marine guards would beat him and force him to run at his 
cell door in order to injure himself.  He maintained that it 
was this incident that caused his symptoms, and he further 
alleged that it shaped his life so that he had difficulty 
with interpersonal relationships and maintaining employment.  

The veteran stated that after the incident in the brig, he 
was transported to Japan and then to the United States for 
discharge.  He further reported having sustained a broken 
nose when a shell was ejected from a deck gun and stuck him 
in the face while the ship was engaged in an offshore fire 
support operation.  The veteran indicated that although the 
Missouri was frequently engaged in offensive combat action, 
it was never attacked or in danger of enemy attack during its 
service in the Korean War.  The examiner noted that the 
history provided to him by the veteran differed from the 
history that had been provided to the examiner at the August 
2003 intake evaluation. 

Following mental status examination, the diagnoses were 
generalized anxiety disorder, and a personality disorder not 
otherwise specified, with predominately antisocial and 
narcissistic features.  The examiner opined that the veteran 
did not meet the criteria for PTSD.  Although he presented a 
story of a plausible stressor, there was no way to document 
his claim.  The examiner further noted that the veteran had a 
history of fraudulent enlistments, but that it was 
interesting the veteran returned to the military even after 
the alleged incident in the brig.  His final period of 
service had ended when he was discharged due to 
unsuitability.  The examiner stated that the historical data 
strongly suggests a life-long pattern of maladaptive behavior 
such as that seen in various personality disorders, and it 
was most likely that the majority of the problems the veteran 
described were due to his maladaptive character traits, which 
had lessened as he aged.  

Additional VA treatment records show that the veteran 
continued to receive ongoing treatment for PTSD through 
January 2006.  November 2003 records state that the veteran 
had been beaten up by Marines while in the Navy and that he 
had been wounded by a shell which required reconstructive 
surgery for his nose.  

March 2004 VA records show that the veteran reported being 
exposed to combat and brutalized by Marines aboard the 
Missouri during the Korean War.  He also reported having his 
nose smashed by a shell while the ship was being strafed by 
enemy airplanes.  An assessment of PTSD was reported.

Analysis

At various times the veteran has reported two stressors as 
the basis for the claimed PTSD.

The first stressor was being beaten by Marines while he was 
serving ten days in the brig.  At times, he has also reported 
involvement in combat aboard the U.S.S. Missouri and 
elsewhere.

The report of being held in the brig and beaten is not 
consistent with the contemporaneous record.  

The veteran has indicated that he was placed in the brig for 
ten to twelve days as a result of smuggling alcohol on board 
ship.  He first indicated that this incident occurred in 
February 1951.  In fact, the records show that the veteran 
was no longer aboard ship at that time, but that the part of 
February 1951 he was in the Navy was spent in the United 
States awaiting his discharge later that same month.  

The veteran's personnel records do show that he was 
disciplined for bringing alcohol aboard ship the previous day 
on October 9, 1950.  However, the veteran was sentenced to 20 
hours of extra duty, not to time in the brig.  Furthermore, 
the veteran was seen twice for medical problems over the next 
ten to twelve days, when there was no indication that he was 
in the brig.  Instead, he was treated for urethritis, and for 
an injury to his nose that he states was sustained when an 
empty shell ejected from the gun breech and struck him in the 
face.  This history suggests that he was on duty rather than 
in the brig.  The veteran's history of beatings in the brig 
is thus not credible.  In view of the lack of any evidence to 
support the veteran's claimed stressor, and the existence of 
evidence that would seemingly contradict his statements, the 
Board is unable to find that there is credible supporting 
evidence that the claimed stressor occurred.  It should also 
be noted that there is no evidence of a change in behavior 
due to the alleged assault.

With regard to the combat stressor, the Board notes that the 
only time the veteran has reported involvement in combat is 
to the VA facility at which he receives his ongoing 
treatment.  He reported seeing men injured during combat, and 
said that the ship was strafed by MIGs.  However, at the 
November 2003 examination the veteran denied that his ship 
was ever attacked or in danger of enemy attack and the 
examiner noted the discrepancy in reported history at that 
time.  He has not cited combat in any of the written 
statements he has submitted to VA regarding his claimed 
stressors, and he did not claim involvement in combat at the 
May 2006 hearing.

The veteran has regularly reported that the Missouri was 
involved in offensive action against the enemy during the 
Korean Conflict.  Firing a weapon against an enemy can 
constitute participation in combat.  Sizemore v. Principi, 18 
Vet App 264 (2004).  The veteran has not claimed the 
offensive actions of the Missouri as a stressor, and no 
medical professional has attributed PTSD to such offensive 
actions.

The VA outpatient treatment records show that PTSD was 
apparently linked to the reported incidents when the 
veteran's ship came under attack and there were casualties.  
The veteran's claims in this regard are contradicted by his 
other statements and testimony to the effect that he was not 
involved in such combat.  The reports of shipboard combat are 
not found to be credible.

Perhaps more importantly the evidence is against a finding of 
a current diagnosis of PTSD.

The VA outpatient treatment records contain a number of 
assessments of PTSD, but these examiners relied on the 
inaccurate history furnished by the veteran, and they do not 
contain a discussion as to how the veteran met the criteria 
for a diagnosis of PTSD.  

The November 2003 VA fee basis examiner did have access to 
the claims folder, including the VA outpatient treatment 
records assessing PTSD.  The examiner also provided a 
rationale for the conclusion that the veteran did not meet 
the criteria for a diagnosis of PTSD.  For these reasons the 
Board finds that the VA examination is more probative than 
the outpatient treatment records.  Hence, the most probative 
evidence is against a finding of a current diagnosis of PTSD.

As the preponderance of the evidence is against the claim, 
reasonable doubt does not arise and it is denied.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


